          Case 2:20-cv-04058-TR Document 32 Filed 08/11/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TERRENCE BRUCE,                               :             CIVIL ACTION
                       Plaintiff,              :
                                               :
               v.                              :
                                               :
 THE WEDGE MEDICAL                             :
 CENTER, INC., et al.,                         :             No. 20-4058
                      Defendants.              :

                                            ORDER

       AND NOW, on August 11, 2021, upon consideration of Defendant’s Motion for

Summary Judgment (doc. 26), Plaintiff’s Response (doc. 29), and Defendant’s Reply (doc. 30),

and in accordance with the accompanying memorandum opinion, it is ORDERED that the

motion is GRANTED.

       Plaintiff’s complaint is dismissed and the clerk shall mark this case closed.

                                                     BY THE COURT:


                                                           /s/ Timothy R. Rice
                                                     TIMOTHY R. RICE
                                                     U.S. MAGISTRATE JUDGE
